DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Species II of Group I (claim 20), Group II (claims 22-29), and Group III (claims 30-41) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to at least a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.
Applicant's election with traverse of Group I, Species I (claims 1-19 and 21) in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the following ground(s):
The Applicant first argues that a special technical feature is shared between Groups I-III and that Lee al. al. (KR 20160065692 A) does not anticipate or obviate the special technical feature.  This argument is, in-part, moot based on the rejection of claim 1 below. The specifically Applicant argued that Lee does not read on the part of claim 1 that states “at least one area of surfaces of micropores in the microporous film is coated with a resin (B)” because the resin (B) of Lee resides only on the surface of the microporous film.  The Examiner respectfully disagrees with the Applicant’s narrow interpretation.  Broadly interpreting the claim limitation, the “at least one area of surfaces of micropores in the microporous film” could also mean the top surface of the microporous film which comprises the micropores.  Thus, when the coating layer of Lee comprising resin (B) is coated on the top surface of the microporous film of Lee, it will read on “at least one area of surfaces of micropores in the microporous film is coated with a resin (B).” 
Additionally, it is recommended that the Applicant, in order to advance prosecution and overcome at least the 35 USC § 102 rejections of claim 1 as anticipated by Lee et al. (KR 20160065692 A), as recited in the Restriction Action, dated 3/15/2022, and as being anticipated by Ryu et al. (US 20160141574 A1), amend claim 1, lines 4-5, from “at least one area of surfaces of micropores in the microporous film is coated with a resin (B)” to “interior surfaces of micropores in the microporous film are coated with a resin (B).” In Applicant’s Response to the Restriction Action, dated 5/10/2022, the
The Applicant next argues that the invention of Group III should be examined with Group I because the steps recited in claim 30 (part of Group III) overlap with the steps recited in claim 1 (Group I).
This is not found to be persuasive because each invention has attained recognition in the art as a separate subject of inventive effort and also a separate field of search.  Group I is classified in H01M 50/449 and Group III is classified in H01M50/403.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The use of the term “TAFMER BL2491” [0116], “TAFMER XM7090” [0122], and “L-MODU S901” [0124], a non-exhaustive list, which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 3-4, 6, 8 9, 11, and 12-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 16 is objected to because of the following informalities:  
Claim 16, “less than 150ºC” should be changed to read “less than 150 degrees Celsius” to make the claim consistent with claims 6, 8, and 10-11.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 20160141574 A1).  
Regarding claim 1, Ryu discloses a separator for a lithium-ion secondary battery ([0001], [0034]), comprising a microporous film ([0102]; average pore size of 0.04 μm), and wherein the microporous film comprises: a polyolefin resin (A) as a major component ([0102]; polyethylene); and at least one area of surfaces of micropores in the microporous film is coated ([0103]-[0104]; when the coating layer of Ryu comprising resin (B) is coated on the top surface of the microporous film of Ryu, at least one area of surfaces of micropores will be coated) with a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP)  different from the polyolefin resin (A).
Regarding claim 13, Ryu discloses all the limitations of the separator above and further discloses wherein the separator has a porosity of 55% [0104] which is within the claimed range of 30% or more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20160141574 A1).
Regarding claim 1, Ryu discloses a separator for a lithium-ion secondary battery ([0001], [0034]), comprising a microporous film ([0102]; average pore size of 0.04 μm), and wherein the microporous film comprises: a polyolefin resin (A) as a major component ([0102]; polyethylene).
Ryu further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “at least one area of surfaces of micropores in the microporous film is coated with a resin (B) different from the polyolefin resin (A).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Ryu to have the claimed coating structure because the separator of Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include “wherein the micropores are formed with fibrils of the polyolefin resin (A), and outer surfaces of the fibrils are surrounded by the resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed fibrils in the claimed configuration because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include “wherein, in an intermediate layer selected among the three layers obtained by trisecting the separator in the film thickness direction, at least one part of a surface layer of a skeleton consisting of the polyolefin resin (A) is coated with the resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed intermediate layer because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
 Regarding claim 12, modified Ryu discloses all the limitations of the separator above and further discloses wherein the polyolefin resin (A) comprises a polypropylene resin [0051] out of a list of other polyolefins.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize a polypropylene resin as the polyolefin resin (A) of modified Ryu because it is a known polyolefin resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Ryu discloses all the limitations of the separator above and further discloses wherein the separator has a porosity of 55% [0104] which is within the claimed range of 30% or more.
Regarding claim 15, modified Ryu discloses all the limitations of the separator above and further discloses wherein the membrane thickness of the separator is 14.5μm [0104] which is within the claimed rang of equal to or less than 100μm.
Regarding claim 17, the limitation “wherein the microporous film is obtainable by stretching a precursor comprising the polyolefin resin (A), and subsequently impregnating the stretched product with the resin (B)” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0034] and [0058] of the instant specification, “wherein the microporous film is obtainable by stretching a precursor comprising the polyolefin resin (A), and subsequently impregnating the stretched product with the resin (B)” will result in “interior surfaces of the micropores in the microporous film are coated with a resin (B).”  Thus “wherein the microporous film is obtainable by stretching a precursor comprising the polyolefin resin (A), and subsequently impregnating the stretched product with the resin (B)” will be interpreted to mean “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Regarding claim 17, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed coating structure because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, the limitation “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), and subsequently impregnating the TD-stretched product with the resin (B)” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0034] and [0058] of the instant specification, “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), and subsequently impregnating the TD-stretched product with the resin (B)” will result in “interior surfaces of the micropores in the microporous film are coated with a resin (B).”  Thus “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), and subsequently impregnating the TD-stretched product with the resin (B)” will be interpreted to mean “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Regarding claim 18, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).   Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed coating structure because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, the limitation “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), calendering the TD-stretched product, and subsequently impregnating the calendered product with the resin (B)” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0034] and [0058] of the instant specification, “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), calendering the TD-stretched product, and subsequently impregnating the calendered product with the resin (B)” will result in “interior surfaces of the micropores in the microporous film are coated with a resin (B).”  Thus “wherein the microporous film is obtainable by stretching the precursor in at least a transverse direction (TD), calendering the TD-stretched product, and subsequently impregnating the calendered product with the resin (B)” will be interpreted to mean “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Regarding claim 19, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed coating structure because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 21, the limitation “wherein the microporous film is obtainable by stretching the precursor in at least a machine direction (MD), and subsequently impregnating the MD-stretched product with the resin (B)” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.). As per [0034] and [0058] of the instant specification, “wherein the microporous film is obtainable by stretching the precursor in at least a machine direction (MD), and subsequently impregnating the MD-stretched product with the resin (B)” will result in “interior surfaces of the micropores in the microporous film are coated with a resin (B).”  Thus “wherein the microporous film is obtainable by stretching the precursor in at least a machine direction (MD), and subsequently impregnating the MD-stretched product with the resin (B)” will be interpreted to mean “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Regarding claim 21, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polyethylene resin as polyolefin resin (A) [0102], extruding the polyethylene resin at 210 ºC [0102], stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor [0102], coating a slurry comprising a resin (B) ([0103]-[0104]; cyanoethylpolyvinylalcohol and PVDF-HFP) on at least one surface of the microporous film ([0103]-[0104]), drying the coated microporous film [0104], and wherein the separator has a thickness of 14.5 μm [0104].
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein interior surfaces of the micropores in the microporous film are coated with a resin (B).”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed coating structure because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 4-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20160141574 A1) as applied to claim 1 above, and further in view of Higashioji et al. (JP 6082699 B2) (English machine translation provided herein).
Regarding claim 4, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) (Ryu; [0051], [0071]).
Modified Ryu does not disclose wherein the separator has a puncture depth of 2.5mm or more.
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ryu further discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) (Ryu; [0051], [0102]) out of a list of other polyolefins, extruding the polyethylene resin at 210 ºC (Ryu; [0102]), stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor (Ryu; [0102]), coating a slurry comprising a resin (B) (Ryu; [0103]-[0104]) (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) on at least one surface of the microporous film (Ryu; [0103]-[0104]), drying the coated microporous film (Ryu; [0104]), and wherein the separator has a thickness of 14.5 μm (Ryu; [0104]).
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein the separator has a puncture depth of 2.5mm or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select polypropylene out of a list of polyolefins and utilize it for the polyolefin resin (A) of modified Ryu as taught in Ryu and to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the separator of modified Ryu has the claimed puncture depth because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Ryu discloses all the limitations of the separator above and further discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) (Ryu; [0051], [0102]), extruding the polyethylene resin at 210 ºC (Ryu; [0102]), stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor (Ryu; [0102]), coating a slurry comprising a resin (B) (Ryu; [0103]-[0104]) (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) on at least one surface of the microporous film (Ryu; [0103]-[0104]), drying the coated microporous film (Ryu; [0104]), and wherein the separator has a thickness of 14.5 μm (Ryu; [0104]).
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein the puncture depth is more than 2.5mm and equal to or less than 4.5mm”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Ryu to have the claimed puncture depth because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) ([0051], [0071]).
Modified Ryu does not disclose wherein the resin (B) has an elastic modulus at 25 degrees Celsius of 700MPa or less.  
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same elastic modulus would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the resin (B) of modified Ryu has an elastic modulus at 25 degrees Celsius of 700MPa or less because TAFMER XM is a known polyolefin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Therefore, modified Ryu inherently discloses “wherein the resin (B) has an elastic modulus at 25 degrees Celsius of 700MPa or less.”
Regarding claim 7, modified Ryu discloses all the limitations of the separator above and further teaches wherein resin (B) comprises TAFMER XM (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same elastic modulus would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ryu inherently discloses “wherein the elastic modulus at 25 degrees Celsius is equal to or more than 100MPa and equal to or less than 700MPa.”
Regarding claim 8, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) ([0051], [0071]).
Modified Ryu does not disclose wherein the resin (B) has a melting point of 130 degrees Celsius of less.  
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same melting point would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the resin (B) of modified Ryu has a melting point of 130 degrees Celsius of less because TAFMER XM is a known polyolefin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Therefore, modified Ryu inherently discloses “wherein the resin (B) has a melting point of 130 degrees Celsius of less.”  
Regarding claim 9, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) ([0051], [0071]).
Modified Ryu does not disclose wherein the resin (B) is a hydrophobic resin.  
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same hydrophobicity would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the resin (B) of modified Ryu is a hydrophobic resin because TAFMER XM is a known polyolefin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Therefore, modified Ryu inherently discloses “wherein the resin (B) is a hydrophobic resin.”  
Regarding claim 10, modified Ryu discloses all the limitations of the separator above and further teaches wherein resin (B) comprises TAFMER XM (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same solubility would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ryu inherently discloses “wherein the hydrophobic resin has a solubility in octane at 25 degrees Celsius of 20g/kg or more.”
Regarding claim 11, modified Ryu discloses all the limitations of the separator above and further teaches wherein resin (B) comprises TAFMER XM (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
Furthermore, since modified Ryu (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) discloses the same resin (B) that is used in the instant specification ([0122]-[0123]; TAFMER XM7090), the same elastic modulus would be expected.  “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Ryu inherently discloses “wherein the hydrophobic resin is a polyolefin resin having an elastic modulus at 25 degrees Celsius of 700MPa or less.”
Regarding claim 14, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) (Ryu; [0051], [0071]).
Modified Ryu does not disclose wherein the separator has a puncture depth of 2.5mm or more.
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ryu further discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) (Ryu; [0051], [0102]) out of a list of other polyolefins, extruding the polyethylene resin at 210 ºC (Ryu; [0102]), stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor (Ryu; [0102]), coating a slurry comprising a resin (B) (Ryu; [0103]-[0104]) (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) on at least one surface of the microporous film (Ryu; [0103]-[0104]), drying the coated microporous film (Ryu; [0104]), and wherein the separator has a thickness of 14.5 μm (Ryu; [0104]).
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein the separator has a puncture strength of 0.25kgf or more.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select polypropylene out of a list of polyolefins and utilize it for the polyolefin resin (A) of modified Ryu as taught in Ryu and to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the separator of modified Ryu has the claimed puncture strength because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, modified Ryu discloses all the limitations of the separator above and further teaches wherein resins that are suitable for polyolefin resin (A) are also suitable for resin (B) (Ryu; [0051], [0071]).
Modified Ryu does not disclose wherein the separator has a puncture depth of 2.5mm or more.
Higashioji teaches a separator a lithium-ion secondary battery (machine translation; [0001], [0083]), comprising a microporous film (machine translation; [0011]), wherein the microporous film comprises: a polyolefin resin (A) as a major component (machine translation; [0107]), wherein the polyolefin resin (A) comprises a polyolefin polymer (machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”).
From the teaching of Ryu, the skilled artisan would know to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji because it is a known resin suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ryu further discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) (Ryu; [0051], [0102]) out of a list of other polyolefins, extruding the polyethylene resin at 210 ºC (Ryu; [0102]), stretching the precursor in the machine direction with a draw ratio of 7.0 and then in the transverse direction with a draw ratio of 7.0 while heating the precursor (Ryu; [0102]), coating a slurry comprising a resin (B) (Ryu; [0103]-[0104]) (Higashioji; machine translation; [0107]; “TOUGHMER XM” also written as “TAFMER XM”) on at least one surface of the microporous film (Ryu; [0103]-[0104]), drying the coated microporous film (Ryu; [0104]), and wherein the separator has a thickness of 14.5 μm (Ryu; [0104]).
The instant specification discloses wherein the method of manufacturing the separator comprises: providing polypropylene resin as polyolefin resin (A) [0113], extruding the polypropylene resin at 200 ºC [0113], stretching the precursor in the machine direction with a draw ratio of 2.5 and then in the transverse direction with a draw ratio of 4.0 while heating the precursor [0114], coating a slurry comprising a resin (B) ([0122]-[0123]; TAFMER XM7090) on at least one surface of the microporous film ([0123]), drying the coated microporous film [0123], and wherein the separator has a thickness of 13 μm (Table 1; Example 4).  Since modified Ryu discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein “wherein a fuse temperature of the separator is less than 150 degrees Celsius.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select polypropylene out of a list of polyolefins and utilize it for the polyolefin resin (A) of modified Ryu as taught in Ryu and to replace the resin (B) of modified Ryu with the polyolefin resin (A) of Higashioji such that the separator of modified Ryu has the claimed fuse temperature because the separator of modified Ryu and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759